                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 19-cv-03216-CMA-KMT

ANDREA SCHAUS, and
ASHTIN BREWER,

      Plaintiffs,

v.

FOOD-E LLC, d/b/a PJ's Stagecoach Inn,
EUROFOODWORKS LLC, d/b/a PJ's Bistro, and
PAWEL LUKASZ JAKUBCZYK,

      Defendants.


                    ORDER GRANTING MOTION FOR ATTORNEY FEES


      This matter is before the Court on Plaintiff’s Motion for Attorney Fees (Doc. # 74).

The Motion is granted for the following reasons.

                                I.     BACKGROUND

      This is a wage-and-hour lawsuit involving claims under the Fair Labor Standards

Act, the Colorado Wage Claim Act, and the Colorado Minimum Wage Act. (Doc. # 38).

Plaintiffs were servers at Defendant’s restaurant. (Doc. # 46, section 5). They claimed

that Defendant had impermissibly shared their tips with other restaurant employees,

causing Plaintiffs to earn less than minimum wage. (Doc. # 46, section 3). They sued,

seeking back wages and other damages. (Doc. # 38).




                                            1
          After about ten months of litigation, the parties reached a settlement. (Doc. # 64).

They then agreed to administratively close the case while they fulfilled their respective

settlement obligations. (Doc. # 62). Just a month later, however, Plaintiffs moved to

reopen the case, claiming that Defendants breached the settlement agreement by

failing to make timely settlement payments. (Doc. # 64). Plaintiff moved for a judgment

against Defendants in the amount of $50,000, (Doc. # 67), and the Court granted

Plaintiffs’ request. (Doc. # 72).

          Plaintiffs now seek an award of attorney fees incurred in enforcing the settlement

agreement.

                                         II.     ANALYSIS

          The settlement agreement provides that “in the event of a breach of this

Agreement, the prevailing Party in any action to enforce this Agreement shall be entitled

to his or her reasonable attorney’s fees and costs.” (Doc. # 66-1, ¶ 8(f)). There is

apparently no dispute that Plaintiffs were the prevailing party in an action to enforce this

agreement and are therefore entitled to attorney fees. 1 (Doc. # 72). Therefore, the sole

task for the Court is to determine a reasonable fee award.

          To determine a reasonable fee award, the Court must conduct a lodestar

calculation. See Anchondo v. Anderson, Crenshaw & Assocs., LLC, 616 F.3d 1098,

1102 (10th Cir. 2010); see also Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). A

lodestar calculation involves multiplying the number of hours an attorney reasonably

expended on the matter by a reasonable hourly billing rate. Hensley, 461 U.S. at 433.


1
    Defendants filed no response to Plaintiffs’ Motion for Attorney Fees.

                                                  2
The result is the presumptively reasonable fee, which may be adjusted to account for

the presence of special circumstances. Anchondo, 616 F.3d at 1102. A party seeking an

award of attorney fees bears the burden of proving that the attorney’s rates and time

spent on the matter were reasonable. Jane L. v. Bangerter, 61 F.3d 1505, 1510 (10th

Cir. 1995).

       To determine whether the attorney spent a reasonable amount of time on the

matter, the Court reviews counsel's billing entries to ensure that the claimed fees were

(1) reasonably billed to the client; and (2) not excessive in light of the nature of the tasks

performed. Case v. Unified Sch. Dist. No. 233, Johnson Cty., Kan., 157 F.3d 1243,

1250 (10th Cir. 1998). “Hours that an attorney would not properly bill to his or her client

cannot reasonably be billed to the adverse party.“ Id. “After examining the specific tasks

and whether they are properly chargeable, the district court should look at the hours

expended on each task to determine if they are reasonable.” Id. To determine whether

the time spent was reasonable, the court considers a number of factors, including “the

complexity of the case, the number of reasonable strategies pursued, and the

responses necessitated by the maneuvering of the other side.” Id. (quoting Ramos v.

Lamm, 713 F.2d 546, 559 (10th Cir.1983), overruled in part on other grounds by

Pennsylvania v. Del. Valley Citizens' Council for Clean Air, 483 U.S. 711, 725 (1987)).

       To determine whether the attorney’s hourly rate is reasonable, the court asks

whether the rate is similar to the prevailing market rate in the relevant community for an

attorney of similar experience. Guides, Ltd. v. Yarmouth Group Prop. Mgmt., Inc., 295




                                              3
F.3d 1065, 1078 (10th Cir. 2002); Malloy v. Monahan, 73 F.3d 1012, 1018 (10th Cir.

1996).

         In the instant, Plaintiff seeks a total of $3,000 in fees: eight hours of legal work

billed at a rate of $375 per hour. The Court finds this to be a reasonable fee under the

circumstances.

         First, the Court concludes that counsel spent an appropriate amount of time on

the matter. Counsel’s billing statement indicates that counsel spent his time conferring

with opposing counsel, researching the relevant issues, advising his clients, and drafting

various motions and other briefs, including motions to reopen the case, to enforce the

settlement agreement, and to request attorney fees. (Doc. # 74-2). Each of these tasks

was properly billed to the client, and the time was not excessive in light of the

complexity of the issues and the amount of work to be done. Mares v. Credit Bureau of

Raton, 801 F.2d 1197, 1205 (10th Cir. 1986) (“An award of reasonable attorneys' fees

may include compensation for work performed in preparing and presenting the fee

application.”).

         Next, the Court concludes that counsel’s hourly rate was reasonable. Though

counsel’s rate of $375 per hour is high for the Colorado Springs area, where counsel

practices, counsel has extensive experience handling this type of case, and he has

presented evidence that a billing rate of $375 per hour is consistent with rates charged

by other similarly experienced attorneys in this practice area. (Doc. # 74, p. 3; Doc. #

74-1, ¶¶ 2-4). Therefore, the Court concludes that counsel’s rate is reasonable and

consistent with the market rate in the District of Colorado for lawyers of comparable


                                                4
skill, experience, and reputation. See, e.g., Shaw v. Interthinx, Inc., No. 13-cv-01229-

REB-NYW, 2015 WL 1867861, at *8 (D. Colo. Apr. 22, 2015) (approving of hourly rates

ranging from $150 to $675 per hour for attorneys and staff members involved in FLSA

litigation); Blanco v. Xtreme Drilling and Coil Services, Inc., No. 16-cv-00249-PAB-SKC,

2020 WL 4041456, at *7 (D. Colo. Jul. 17, 2020) (finding rate charged by class counsel

of $550 per hour “generally consistent with the rates charged in other cases in this

district.”). Multiplying the reasonable hourly rate by the number of hours reasonably

expended by counsel, the Court determines that Plaintiffs are entitled to an award of

$3,000 in attorney fees.

                                  III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Attorney Fees (Doc. # 74) is

GRANTED and the Plaintiffs are awarded $3,000 in attorney fees. The Clerk of the

Court is directed to amend the Final Judgment (Doc. # 73) to reflect that judgment shall

enter in favor of Plaintiffs and against Defendants in the amount of $53,000: $50,000

pursuant to the terms of their settlement agreement and $3,000 for attorney fees.

       DATED: May 19, 2021


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             5
